DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-7, 9-10, 12-19 are pending. 


Claim Rejections - 35 USC § 103

Claims 1-13, 16-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimakage et al. (US 2012/0261607).
	Regarding claim 1: Shimakage is directed to a phase change composition comprising:
a mixture of
a polymer composition of a hydrogenated diene copolymer having a melting peak at 70 to 140 °C ([0056]) (equivalent to a thermoplastic polymer composition); and
50-4000 parts of a phase change material based on 100 parts hydrogenated diene copolymer (equivalent to 33-97.5 wt%),
wherein the phase change composition has a viscosity of 0-30,000 at 90 °C ([0109]), and therefore there is a reasonable basis to determine the viscosity is less than 5000 at 100 °C since the viscosity ranges from 0-30,000 at 90 °C. 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
In the present case, the viscosity of 0-30,000 clearly overlaps the claimed less than 5000 centipoise. Further, 30,000 is considered undesired, although this is an upper limit. Hence, viscosity significantly less than 30,000 is well within the range of 0-30,000. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a phase change composition having a viscosity within the scope of claim 1. 
While Shimakage falls short of specifically teaching a homogenous mixture of the diene copolymer and paraffin, Shimakage teaches the thermal storage medium composition comprising the paraffin compound and the hydrogenated diene copolymer are prepared with a usual mixing and stirring device such as a two-roll mill, an extruder, a twin-screw kneading extruder or a stirring mixer. ([0033]) Hence, there is a reasonable basis to determine the mixture is homogeneous. 

	Regarding claim 2: A specific elastomeric block copolymer of SEBS KRATON G1651 is disclosed. Further, Shimakage teaches the block copolymers are produced by the method of JP 3360411, wherein JP 3360411 teaches the block copolymers include 
	Regarding claim 3: The phase change material is a material having C12 to 50 alkane, preferably C10-30 alkane. ([0069]-[0070]).
	Regarding claim 4: Suitable additives include antioxidants, and flame retardants ([0075]).
Regarding claim 5: While claim 5 further limits the flame retardant, base claim 4 recites flame retardant or antioxidant in the alternative. Hence, claim 5 is met by Shimakage since an antioxidant is taught by Shimakage.
Regarding claim 6: The content of the paraffin compound is 50 to 4000 parts by mass, preferably 300 to 3000 parts by mass, and more preferably 400 to 2000 parts by mass with respect to 100 parts by mass of the hydrogenated diene copolymer. ([0073]) (equivalent to an unencapsulated phase change material). Further, a filler additive can be added in an amount of up to 50% by mass based on 100% by mass of the composition ([0077]). 
Example 1 comprises 100 parts copolymer, 900 parts paraffin, and 5 parts antioxidant additive ([0130]). Therefore it can be determined the composition comprises about 89.5% unencapsulated phase change material, 10.0% thermoplastic polymer composition, and 0.5 weight percent additive composition, wherein the weight 
Regarding claim 7: The latent heat of fusion as determined by differential scanning calorimetry is greater than 150 °C in the working examples ([0105] and Table 3). While the DSC was measured by JIS K7122 at the melting temperature ([0105]), it is the Examiners position that the latent heat of fusion measured by ASTM D3418 would have the substantially identical values. 
Further, when the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 (I).
Regarding claim 8: The melting peaks of the paraffins range from 0-66 °C ([0072]).
Regarding claim 9: Shimakage doesn’t mention the composition meets UL94 VTM-2 standards. However, suitable fillers include the same flame retardants of the present invention, including aluminum hydroxide (aka aluminum trihydroxide), magnesium oxide in amounts of 50% by mass based on 100% by mass of the composition ([0077]), which is substantially identical to that of the present invention. Hence, there is reasonable basis to conclude the composition of Shimakage would meet UL94 VTM-2 standards. 
While a specific composition comprising the fillers of aluminum hydroxide (aka aluminum trihydroxide), magnesium oxide is listed among a list of options, it would have been obvious to have selected such a composition since they are listed as suitable fillers from a reasonable expectation of success. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have selected a composition comprising aluminum hydroxide (aka aluminum trihydroxide) or magnesium oxide. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Shimakage suggests a composition that meets UL94 VTM-2 standards. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 10: A method of making the phase change composition comprises: 
combining 
a composition comprising the thermoplastic hydrogenated diene copolymer and 
molten phase change paraffin compound 
to form a mixture ([0082]). 
Cooling the mixture to provide a phase change composition ([0083]). 

Regarding claim 11: The mixture is cooled to 50 °C in the working example ([0148]).
Regarding claim 12: Articles made from the composition are disclosed ([0081]), including electronic devices of air conditioning units and IC chips ([0157] Shimakage).
Regarding claim 13: A substrate can be impregnated with the composition ([0083]) (equivalent to a phase change composition disposed in a cavity of an article), which can be used for electronic devices of air conditioning units and IC chips ([0157] Shimakage).
While a specific electronic device comprising a composition disposed in a cavity is not specifically mentioned, it would have been obvious to have done so since the composition can be impregnated with a substrate, and also used for electronic applications. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected an electronic article wherein the phase change material is disposed in a cavity of the article. 
Regarding claim 16: A method of manufacturing an article comprising the phase change composition comprises: 

The composition may be shaped by being poured into a mold having a desired sheet or plate shape. Still alternatively, the thermal storage medium composition
may be attached or applied onto a substrate such as a film, cloth or fibers, or such a substrate may be impregnated with the thermal storage medium composition, thus forming a thermal storage medium in a sheet or plate shape ([0083]) (equivalent to introducing the phase change composition into a cavity of an article). 
Cooling the mixture to provide a phase change composition ([0083]) (equivalent to cooling the introduced phase change composition to form a phase change composition within the cavity). 
Shimakage doesn’t specifically describe the composition as a gel at a temperature of equal to or less than 120 °C. However, there is a reasonable basis to determine the phase change composition is a gel at a temperature of less than or equal to 120 °C for the same reasons discussed previously. 
Regarding claim 17: The mixture is cooled to 50 °C in the working example ([0148]).
Regarding claim 19: The composition can be used in articles of air conditioning units and IC chips ([0157] Shimakage).



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shimakage as applied to claim 12 above and further in view of Ramirez et al. 
The limitations of claim 12 is incorporated here by reference. 
Regarding claim 15: Shimakage doesn’t mention an electronic device of a hand held electronic device, LED or battery. 
Ramirez is directed to a LED having a heat exchanger, wherein the heat exchanger comprises a phase change material heat sin ([0046] Ramirez). One skilled in the art would have been motivated to have selected the LED of Ramirez as the electronic device of choice in Shimakage to produce a LED having a heat sink. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the LED of Ramirez as the electronic device of choice in Shimakage


	Claims 14, 18 are free of the art. Specifically, Shimakage does not disclose an electronic device wherein the cavity has a smallest dimension of less than 2 cm. 



Response to Arguments

Applicant's arguments filed 4/19/2021 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 7-8 Remarks) Shimakage does not anticipate claim 1, nor render obvious claim 1. 
This rejection has been redrafted above under 35 USC 103(a). Specifically, the viscosity disclosed by Shimakage at least overlaps that of the claimed invention. 

Applicant argues (p. 9 Remarks) with regards to claim 2, SEBS KRATON G1651 is used in a comparative example which was rated bad and having unmeasurable viscosity. 
This argument is not found persuasive since Further, Shimakage teaches the block copolymers are produced by the method of JP 3360411, wherein JP 3360411 teaches the block copolymers include elastomeric block copolymers, elastomeric graft copolymers, and elastic random copolymers.

Applicant argues (p. 9 Remarks) with regards to claims 12-13, Shimakage doesn’t mention an electronic article. 


Applicant argues (p. 9 Remarks) with respect to claim 16, the [0109] has been slightly mischaracterized by the Examiner. 
This argument is not found persuasive since the viscosity of Shimakage overlaps that of the claimed viscosity. A cavity given the broadest reasonable interpretation includes that in [0109] of Shimakage. 

Applicant argues (p. 9-10 Remarks) the claimed composition has unexpected advantages allowing good mechanical properties and permits it to be injected into a desired position.
The burden of showing unexpected results rests on the person who asserts them by establishing that the difference between the claimed invention and the closest prior art was an unexpected difference. See In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Further, the showing of unexpected results must be commensurate in scope with the claims. See In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003). 
In the present case, no amount of thermoplastic material, nor specific types of thermoplastic polymer or phase change material are recited. In contrast, the evidence utilizes specific amounts and types of components. For this reason alone, the claims are not considered commensurate in scope with the evidence provided. 


Applicant argues (p. 10-11 Remarks) with respect to claim 9, no fillers are required, and therefore the rejection is faulty. 
It is not clear why fillers would necessarily lead to a composition that does not meet UL94 VTM-2 flamability standards. There is no basis for this conclusion. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768